In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00071-CR

THE STATE OF TEXAS                           §   On Appeal from the 396th District
                                                 Court

                                             §   of Tarrant County (1365681D)

V.                                           §   May 12, 2022

                                             §   Memorandum Opinion by Justice Kerr

ALBERTO LONGORIA, Appellee                   §   (nfp)

                                     JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s orders. It is ordered that the trial court’s orders granting

Appellee Alberto Longoria’s new-trial motion and extending Longoria’s community

supervision and amending its terms are reversed, and this case is remanded to the trial

court to reinstate the adjudication judgment and sentence.

       It is further ordered that the State of Texas shall pay all costs of this appeal, for

which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Elizabeth Kerr
                                           Justice Elizabeth Kerr